Case 4:18-cv-13491-MFL-SDD ECF No. 30, PageID.761 Filed 01/21/21 Page 1 of 2




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

MIKE AMINE,

      Plaintiff,                                    Case No. 18-cv-13491
                                                    Hon. Matthew F. Leitman
v.

METROPOLITAN LIFE INSURANCE
COMPANY, a New York Corporation,

     Defendant.
__________________________________________________________________/

 ORDER GRANTING IN PART AND DENYING IN PART PLAINTIFF’S
  MOTION TO FILE FIRST AMENDED COMPLAINT (ECF NO. 22)

      Plaintiff Mike Amine has filed a Motion to File First Amended Complaint.

(See Mot, ECF No. 22.) The Court held a hearing on the motion on January 21,

2021. For the reasons stated on the record during the hearing, the motion is

GRANTED IN PART AND DENIED IN PART as described herein.

      Amine attached a proposed Amended Complaint to the motion. The proposed

Amended Complaint made two classes of amendments to the original

Complaint. First, the Amended Complaint included amendments related to Amine’s

claim for compensation under Section 12 of his Managing Partner Contract and

under Part II C of the Schedule of Managing Partner Revenue. Second, the

Amended Complaint added a claim for unjust enrichment and proposed a number of

new factual allegations in support of that claim.


                                          1
Case 4:18-cv-13491-MFL-SDD ECF No. 30, PageID.762 Filed 01/21/21 Page 2 of 2




      Within fourteen days, Amine may file an Amended Complaint. In the

Amended Complaint, Amine may include the amendments in his proposed Amended

Complaint that relate to his claim for compensation under Section 12 of his

Managing Partner Contract and under Part II C of the Schedule of Managing Partner

Revenue. He may not include in his Amended Complaint a claim for unjust

enrichment and/or the allegations in the proposed Amended Complaint that were

offered in support of the unjust enrichment claim.

      Defendant need not answer or otherwise respond to the Amended Complaint

until fourteen days after the Court issues a written ruling on Defendant’s pending

motion for summary judgment.

      IT IS SO ORDERED.

                                      s/Matthew F. Leitman
                                      MATTHEW F. LEITMAN
                                      UNITED STATES DISTRICT JUDGE

Dated: January 21, 2021

I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on January 21, 2021, by electronic means and/or ordinary
mail.

                                      s/Holly A. Monda
                                      Case Manager
                                      (810) 341-9764




                                         2
